    Case 5:19-cv-01568-GW-SP Document 21 Filed 04/17/20 Page 1 of 1 Page ID #:89
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL



 Case No.      EDCV 19-1568-GW-SPx                                       Date   April 17, 2020
 Title     James Rutherford v. Rialto Buffet Inc., et al

 Present: The                 GEORGE H. WU, United States District Judge
 Honorable
                 Javier Gonzalez                                         Not Present
                   Deputy Clerk                                        Court Reporter
         Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                   None Present                                          None Present
 Proceedings:              (IN CHAMBERS): ORDER TO SHOW CAUSE RE LOCAL RULE 55-1


       On August 21, 2019, Plaintiff James Rutherford sued Defendants Rialto Buffet Inc., Yao Lin, Heng
Lin, and Does 1-10 for: (1) violations of the Americans with Disabilities Act of 1990 (the "ADA"), 42
U.S.C.§ 12181 et seq., and (2) violations of the Unruh Civil Rights Act, California Civil Code § 51 et seq.
See Complaint, Docket No. 1. Before the Court is Plaintiff's motion for a default judgment against
Defendants. See Application for Default Judgment Against Defendant Defendants ("MDJ"), Docket No.
19.

         Under Local Rule 55-1, a party requesting default judgment must provide a declaration showing the
following: (1) when and against what party the default was entered; (2) identification of the pleading to
which default was entered; (3) whether the defaulting party is an infant or incompetent person; (4) that the
parties in default are not in military service ! such that the Servicemembers Civil Relief Act does not apply;
and (5) that notice has been served on the defaulting party, if required by Federal Rule of Civil Procedure
55(b)(2). See C.D. Cal. L.R. 55-1; see also Philip Morris USA, Inc. v. Castworld Prods., Inc., 219 F.R.D.
494, 498 (C.D. Cal. 2003).


       Plaintiff has not satisfied the requirements of Local Rule 55-1. Plaintiff has not provided a
declaration indicating that Defendants are not infants or incompetent persons, as required by the third
element of Local Rule 55-1. The Court cannot proceed with the motion for default judgment without such
assurance.


         The Court orders Plaintiff to respond to the foregoing in writing no later than April 24, 2020.




CV-90 (1/06)                                 CIVIL MINUTES - GENERAL                                  Page 1 of 1
